Citation Nr: 1817680	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-38 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1963 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

TDIU was also denied in the December 2013 rating decision but the Veteran did not appeal this claim.  Although it was unappealed, the claim is part and parcel of the claim for an increased rating, as the Veteran alleges he is unemployable due, in part, to his service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, this issue is properly before the Board and has been included on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).

The Veteran's most recent VA examination for this condition was provided in October 2014.  He has continued to aver that his right knee condition has worsened in severity, consistent with degenerative joint disease.  See September 2016 Appellate Brief.  Given the assertion that the Veteran's disability has worsened and the fact that the last exam was nearly four years ago, the Board finds that a new examination is warranted to assess the present severity of his service-connected right knee disability.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes that since the October 2014 VA examination, the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As this was not accomplished in this case further development is required.  Additionally, in a more recent decision, the Court held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up. Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

The Board finds that the Veteran should be provided a new VA examination that assesses the current severity of his condition and satisfies the requirements of Correia, Sharp, and 38 C.F.R. § 4.59 (2017) before a decision may be properly rendered. 

Consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected disabilities, to include his right knee disability, on his ability to obtain or retain substantially gainful employment. Accordingly, the matter of a TDIU is inextricably intertwined with the claim remanded herein. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include assisting the Veteran with the development of the record as it relates to the claim for a TDIU.

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his service-connected chondromalacia patella and degenerative joint disease of the right knee.  All appropriate tests and studies, including current radiographic testing, should be accomplished, and all clinical findings must be reported in detail.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for his knee. If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so. Range of motion findings reported in degrees must be provided in the examination report. Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable. When citing range of motion, the examiner should clearly state at which degree pain begins.

The VA examiner must address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day. In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  A complete rationale should be provided for any opinion expressed.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues. If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




